Exhibit 99(i) Infrastructure Development’s Quoted on OTC Market Group’s OTCQB Salt Lake City, UT, February 28, 2011 Infrastructure Developments Corp. (OTCQB: IDVC) wishes to advise shareholders that its common stock is quoted on the OTC Market Group’s quotation system or OTCQB. The OTCQB is the middle tier of the OTC marketplace reserved for fully reporting issuers that are quoted on the Bulletin Board or the OTC Market Group system or both. The OTC Market Group system classifies all over the counter companies into one of three tiers (OTCQX, OTCQB, or OTC Pink) based on differing levels of disclosure. The tiers of disclosure separate those issuers compliant with Securities and Exchange Commission requirements on the OTCQB from the more speculative marketplace known as the “Pink Sheets.” Infrastructure Developments expects to return its common stock to quotation on the Bulletin Board as soon as is practicable. About Infrastructure Developments Corp.: Infrastructure is an engineering and construction services company that services an underserved niche in the global project management spectrum, targeting specialized projects and subcontracts that are too small to attract giant multinational firms, but which still require world class engineering expertise.
